 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     JOSE TRUJILLO,                                       Case No. 1:20-cv-00283-NONE-EPG

12                     Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                            DISMISSAL OF DEFENDANT RICHARD
13     v.                                                   E. WEBB WITHOUT PREJUDICE

14
       RICHARD E. WEBB, et al.,                             (ECF No. 14)
15
                       Defendants.
16

17

18          On April 13, 2020, Plaintiff Jose Trujillo filed a notice of voluntary dismissal of

19    Defendant Richard E. Webb without prejudice. (ECF No. 14.) Defendant Richard E. Webb has

20    not filed either an answer or a motion for summary judgment. Accordingly, in light of the

21    notice, the case has ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

22    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is

23    respectfully directed to designate on the docket that Defendant Richard E. Webb has been

24     terminated from this action as of the date this order is entered.
     IT IS SO ORDERED.
25

26      Dated:     April 14, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
